internal_revenue_service number info release date uil -------------------- ------------------------------------- ------------------ -------------------------------- in re ------------------------ department of the treasury washington dc person to contact ------------------- id no ---------------- telephone number --------------------- refer reply to cc psi b07 - genin-167529-03 date january this is in response to your letter dated date in which you you indicate that the association is a not-for-profit homeowners_association dear dear --------------- requested that the-------------------------------- be granted a tax-exempt status the following information is provided to you pursuant to sec_2 of revproc_2003_1 2003_1_irb_1 date this information_letter is advisory only and has no binding effect on the internal_revenue_service irs which consists of single residence homes dues are collected annually in order to maintain the common areas pay the electric bill for the front entrance and maintain general liability insurance the association does not have any salaried employees and board membership is voluntary and without compensation sec_528 and sec_1_528-1 of the income_tax regulations generally provide that homeowners associations meeting the requirements of sec_528 may elect to be treated as tax-exempt organizations but only to the extent of their exempt_function_income a condominium_management_association a residential_real_estate_management_association or a timeshare_association if a such organization is organized and operated to provide for the acquisition construction management maintenance and care of association_property sec_528 defines a homeowners_association as an organization which is ii owners of residences or residential lots in the case of a residential_real_estate_management_association or i owners of residential units in the case of a condominium_management_association iii owners of timeshare rights to use or timeshare ownership interests in association_property in the case of a timeshare_association b percent or more of the gross_income of such organization for the taxable_year consists solely of amounts received as membership dues fees or assessments from- c percent or more of the expenditures of the organization for the taxable_year are expenditures_for the acquisition construction management maintenance and care of association_property and in the case of a timeshare_association for activities provided to or on behalf of members of the association amount received as membership dues fees or assessments from owners of real_property in the case of a residential_real_estate_management_association homeowners_association under sec_528 must be made for each taxable_year this election is made by filing a properly completed form 1120-h or such other form as the secretary may prescribe sec_1_528-8 provides that for taxable years ending after date the election must be made not later than the time including extensions for filing an income_tax return for the year in which the election is to apply d no part of the net_earnings of such organization inures other than by acquiring constructing or providing management maintenance and care of association_property and other than by a rebate of excess membership dues fees or assessments to the benefit of any private_shareholder_or_individual and e such organization elects at such time and in such manner as the secretary by regulations prescribes to have this section apply for the taxable_year sec_528 provides that the term exempt_function_income means any sec_1_528-8 provides that a separate election to be treated as a you have requested that the association be granted a tax-exempt status a homeowner’s association meeting the definition of sec_528 is not granted a tax- exempt status instead as explained above the association must elect to be treated as tax-exempt_organization to the extent of their exempt_function_income by filing a properly completed form 1120-h for your information we are enclosing copies of sec_528 of the code as well as the sec_528 regulations we are also enclosing form 1120-h this letter should not be regarded as a private_letter_ruling nor relied upon as such if you have any questions you may contact --------------------at --------------------- enclosures s joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries sincerely
